t c memo united_states tax_court frederick m wall petitioner v commissioner of internal revenue respondent docket no filed date frederick m wall pro_se julie a jebe for respondent memorandum opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax for and of dollar_figure and dollar_figure respectively and accuracy- related penalties under sec_6662 of dollar_figure and dollar_figure respectively 1all section references are to the internal_revenue_code_of_1986 as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar in petitioner contributed a preservation easement encumbering certain elements of his personal_residence to landmarks preservation council of illinois lpci with respect to the preservation easement contribution petitioner claimed a charitable_contribution_deduction for and a corresponding carryover deduction for respondent disallowed those deductions and determined the deficiencies at issue and accuracy-related_penalties of for a gross_valuation_misstatement under sec_6662 pending before us is respondent’s motion for summary_judgment under rule therein he concedes that the accuracy-related_penalties should not be imposed if petitioner’s deductions are disallowed as a matter of law petitioner was afforded an opportunity to respond but failed to do so for the reasons set forth below we shall grant respondent’s motion background the facts set forth below are based upon examination of the pleadings and the moving papers declaration and exhibits respondent submitted petitioner resided in illinois at the time he filed the petition 2attached as exhibits to respondent’s declaration are various documents related to a preservation easement agreement into which petitioner entered petitioner has not disputed the authenticity completeness or relevance of these documents the property at issue is a single-family house in a historic_district in evanston illinois on date petitioner and cynthia m keiser3 entered into a preservation easement agreement with lpci wherein they granted lpci an easement for the purpose of protecting certain architecturally significant elements of the house facade easement at the time the agreement was entered into bank of america and first bank trust held mortgages on the property an appraisal in date valued petitioner’s contribution of the facade easement at dollar_figure the appraisers calculated the value of the contribution by subtracting the market_value of the property subject_to the facade easement from the value of the property unburdened by the easement petitioner reported a dollar_figure noncash charitable_contribution on his federal_income_tax return for his donation of the facade easement he claimed a charitable_contribution_deduction with respect to the facade easement of only dollar_figure presumably because of the limitation in sec_170 a notation 3cynthia m keiser is listed along with petitioner as the grantor of the preservation easement she is also listed in addition to petitioner on the form_8283 noncash charitable_contributions attached to his federal_income_tax return under name s shown on your income_tax return although the filing_status claimed on the return was single respondent has not argued that the charitable_contribution_deduction at issue should be disallowed because some or all of the value of the claimed qualified_conservation_easement is allocable to ms keiser consequently we do not consider the matter further on his return indicated disallowed contributions of dollar_figure on his federal_income_tax return petitioner reported a carryover charitable_contribution of dollar_figure and claimed a charitable_contribution_deduction of dollar_figure respondent disallowed the deductions in a statutory_notice_of_deficiency and petitioner timely petitioned this court for redetermination discussion summary_judgment is intended to expedite litigation and avoid and unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings rule d grant creek water works ltd v commissioner t c 4similar to the statement he made in his return petitioner indicated disallowed contributions of dollar_figure on his return if the adverse_party does not so respond then a decision if appropriate may be entered against him rule d sec_170 allows a deduction for any charitable_contribution subject_to certain limitations that a taxpayer makes during the taxable_year a charitable_contribution includes a gift of property to a charitable_organization made with charitable intent and without the receipt or expectation of receipt of adequate_consideration see 490_us_680 sec_1_170a-1 and income_tax regs while a taxpayer is generally not allowed a charitable_contribution_deduction for a gift of an interest in property that is less than his entire_interest in the property an exception exists for qualified conservation contributions sec_170 b iii a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization made exclusively for conservation purposes sec_170 - a restriction granted in perpetuity on the use which may be made of real_property is a qualified_real_property_interest 5respondent concedes that lpci was a qualified_organization within the meaning of sec_170 6the regulations designate an easement restricting the use which may be made of real_property as a perpetual conservation restriction which constitutes a qualified_real_property_interest see sec_1_170a-14 income_tax regs sec_170 sec_1_170a-14 income_tax regs the preservation of the facade of a certified_historic_structure may subject_to certain conditions constitute a conservation_purpose see sec_170 sec_1_170a-14 income_tax regs however a contribution is not treated as exclusively for conservation purposes unless such purposes are protected in perpetuity sec_170 sec_1_170a-14 income_tax regs interprets the protected in perpetuity requirement by setting forth a number of rules designed to safeguard the conservation_purpose of a donation see 134_tc_182 reconsideration denied 136_tc_294 see also east llc v commissioner tcmemo_2011_84 respondent argues that the conservation_purpose of the facade easement petitioner contributed to lpci is not protected in perpetuity because the contribution failed to satisfy sec_1_170a-14 income_tax regs that section addresses subsequent unexpected changes in the conditions surrounding 7respondent also argues that the conservation_purpose is not protected in perpetuity because lpci can consent to changes to the facade that are inconsistent with such purpose and because a subsequent assignee of lpci is not required to enforce the easement’s restrictions further respondent contends that the deduction should be disallowed because petitioner failed to satisfy the substantiation requirements of sec_1_170a-13 income_tax regs we find it unnecessary to address these arguments because we conclude petitioner’s contribution failed to satisfy sec_1_170a-14 income_tax regs and its conservation_purpose is therefore not protected in perpetuity the donated property that make it impossible or impractical to continue using it for conservation purposes sec_1_170a-14 income_tax regs requires the donor to agree at the time of the gift that the donation of the perpetual conservation restriction gives rise to a property right immediately vested in the donee organization with a fair_market_value that at the time of the gift is at least equal to the proportionate value that the perpetual conservation restriction bears to the value of the property as a whole if subsequent changes result in judicial extinguishment of the easement the conservation_purpose of the contribution is nonetheless treated as protected in perpetuity if the donee organization is entitled to a portion of the proceeds from a subsequent sale exchange or involuntary_conversion of the subject property which is at least equal to the proportionate value of the perpetual conservation restriction and it uses those proceeds in a manner consistent with the conservation_purpose of the original contribution sec_1_170a-14 income_tax regs 8the proportionate value of the donee organization’s property right remains constant sec_1_170a-14 income_tax regs sec_1_170a-14 income_tax regs is unconditional if the donee organization is not entitled to a proportionate share of such proceeds then the conservation_purpose of the contribution is not protected in perpetuity kaufman v commissioner t c pincite kaufman v commissioner t c pincite- the taxpayers in kaufman claimed a deduction for their contribution of a facade easement to a nonprofit organization kaufman v commissioner t c pincite consistent with the regulation the easement agreement granted the nonprofit organization a proportionate share of future proceeds see kaufman v commissioner t c pincite however the property was subject_to a mortgage and a lender acknowledgment recorded with the easement agreement granted the mortgagee a prior claim to insurance and condemnation proceeds in preference to the nonprofit organization id pincite we held that the conservation contribution failed as a matter of law to comply with the enforceability in perpetuity requirement because the nonprofit organization was not guaranteed its proportionate share of the proceeds ie after preferential payment to the mortgagee there might not have been sufficient proceeds for the nonprofit organization kaufman v commissioner t c pincite we reached the same conclusion on similar facts in east similar to the contributions in kaufman and east petitioner’s contribution of the facade easement to lpci does not satisfy the requirements of sec_1_170a-14 income_tax regs section of the easement agreement captioned stipulated value of grantee’s interest provides in pertinent part petitioner acknowledges that upon execution and recording of this preservation easement lpci shall be immediately vested with a real_property interest in the premises and that such interest of lpci shall have a stipulated fair_market_value for purposes of allocating net_proceeds in an extinguishment pursuant to sec_21 equal to the ratio between the fair_market_value of the preservation easement and the fair_market_value of the premises prior to considering the impact of the preservation easement hereinafter the preservation easement percentage as determined in the qualified_appraisal in relevant part sec_21of the agreement provides that in the event the easement is extinguished by judicial decree 9we accepted the taxpayers’ claim that the easement agreement gave the nonprofit organization a contractual right against the taxpayers and their successors for its proportionate share of the proceeds but found such right insufficient to satisfy sec_1_170a-14 income_tax regs see 136_tc_294 we held that the taxpayers could not avoid the strict requirement of the regulation by showing that they would most likely be able to satisfy both their mortgage and their obligation to the nonprofit organization see 134_tc_182 ii lpci shall be entitled to share in any net_proceeds resulting from or related to the extinguishment in an amount equal to the preservation easement percentage determined pursuant to section multiplied by the net_proceeds iii lpci agrees to apply all of the portion of the net_proceeds it receives to the preservation and conservation of other buildings structures or sites having historical architectural cultural or aesthetic value and significance to the people of the state of illinois iv net_proceeds shall include without limitation insurance proceeds condemnation proceeds or awards proceeds from a sale in lieu of condemnation and proceeds from the sale financing or exchange by petitioner of any portion of the premises after the extinguishment but shall specifically exclude any preferential claim of a mortgagee under sec_22 emphasis added sec_22 of the agreement captioned subordination of mortgages provides in pertinent part petitioner and lpci agree that all mortgages and rights in the premises of all mortgagees and holders of other liens and encumbrances collectively lienholders are subject and subordinate at all times to the rights of lpci to enforce the purposes of this preservation easement petitioner represents and warrants that it sic has provided a copy of this instrument to all lienholders as of the date hereof and the agreement of each lienholder to subordinate its mortgage to this preservation easement is attached hereto the following provisions apply to all mortgagees as hereinafter defined now existing or hereafter holding a mortgage on the premises if a mortgage grants to a mortgagee the right to receive the proceeds c of condemnation proceedings arising from any exercise of the power of eminent_domain as to all or any part of the premises or the right to receive insurance proceeds as a result of any casualty hazard or accident occurring to or about the premises the mortgagee shall have a prior claim to the insurance and condemnation proceeds and shall be entitled to same in preference to lpci until the mortgage is paid off and discharged notwithstanding that the mortgage is subordinate in priority to this preservation easement emphasis added h for purposes of this instrument the term mortgagee shall include only the holder of a bona_fide indebtedness secured_by a mortgage or trust deed provided that such holder is an institutional lender or other third party unrelated to petitioner bank of america and first bank trust held mortgages on the property at the time the easement agreement was entered into and were thus mortgagees under the agreement the terms of each mortgage assigned insurance and condemnation proceeds to the lender as required by the easement agreement representatives of the banks executed documents styled lender acknowledgment- preservation easement which purported to subordinate the banks’ mortgage rights to lpci’s rights under the easement agreement however the lender acknowledgments contain clauses that are essentially identical to sec_22 paragraph c of the easement agreement which grant the banks a prior claim to insurance and condemnation proceeds in preference to lpci under the easement agreement bank of america and first bank trust have preferential claims to all future insurance and condemnation proceeds up to the amounts of the outstanding balances of their respective mortgages at the time as a result lpci does not have a guaranteed right to its proportionate share of such proceeds as required by sec_1_170a-14 income_tax regs see kaufman v commissioner t c pincite the effect of the easement agreement in this case is indistinguishable from the effect of similar agreements in kaufman and east and our opinions in those cases are squarely on point petitioner’s facade easement contribution fails as a matter of law to comply with the enforceability in perpetuity requirements of sec_170a-14 g income_tax regs and therefore is not exclusively for conservation purposes see sec_170 for that reason it is not a qualified_conservation_contribution under sec_170 and petitioner is not allowed a deduction therefor we conclude that no genuine issues of material fact exist and that respondent is entitled to judgment as a matter of law with respect to the facade easement contribution in his memorandum of law in support of summary_judgment respondent concedes the accuracy-related_penalties are not appropriate if petitioner’s deduction is disallowed as a matter of law accordingly we shall grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
